         Case 1:19-cr-10080-NMG Document 929 Filed 03/09/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
              v.                    )
                                    )                        CRIMINAL NO. 19-10080
DAVID SIDOO, et al                  )
            Defendants              )
                                    )
____________________________________)

                                  JOINT STATUS REPORT

       Now come the Defendants and the Government, by and through undersigned counsel, and

respectfully submit the following jointly proposed discovery schedule in anticipation of the trial

in this matter set to begin on September 29, 2020:


   •   July 17, 2020: Government exhibits and witness lists, FRE 404(b), and
       Giglio/impeachment evidence as required by L.R.116.2(b)(2) will be produced at this
       time as will reciprocal discovery from the defendants who are scheduled for trial at this
       time.

   •   With regards to Giglio/impeachment material, the Government intends to disclose as part
       of upcoming productions as much Giglio/impeachment material as it can, and will have
       ongoing productions throughout the pendency of the case as it prepares for trial.

   •   August 14, 2020: Defense exhibit and witness lists will be produced from the defendants
       who are scheduled for trial at this time.

   •   August 21, 2020: The parties will meet and confer on issues regarding authenticity and
       admissibility to attempt to minimize calling document custodians and the like.

   •   September 1, 2020: Motions in limine, voir dire, and jury instructions, with responses
       due on September 8, 2020.

                                                 1
        Case 1:19-cr-10080-NMG Document 929 Filed 03/09/20 Page 2 of 2




   •   The parties reserve the right to supplement their exhibit lists as we get closer to trial.


                                                      Respectfully Submitted,
                                                      ROBERT ZANGRILLO
                                                      By His Attorney,

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg, Esq.
                                                      Mass. Bar No. 519480
                                                      20 Park Plaza, Suite 1000
                                                      Boston, MA 02116
                                                      (617) 227-3700
                                                      owlmgw@att.net

                                                      On behalf of all Defendants currently
                                                      scheduled to commence trial on September
                                                      29, 2020


                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      Assistant United States Attorneys

Dated: March 9, 2020


                                 CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, March 9, 2020, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg, Esq.
                                                  2
